IN THE SUPREME COURT OF IOWA
                                No. 15–1585

                             Filed April 14, 2017


STATE OF IOWA,

      Appellee,

vs.

JAMES ROBERT DOWNEY,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County,

Douglas S. Russell, Judge.



      A defendant seeks further review of a court of appeals decision

affirming his conviction for making a false statement on an application to

acquire a weapon permit in violation of Iowa Code section 724.17 (2015).

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT
JUDGMENT REVERSED AND CASE REMANDED.



      Robert G. Rehkemper of Gourley, Rehkemper & Lindholm, P.L.C.,

West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Genevieve Reinkoester,

Assistant Attorney General, Janet Lyness, County Attorney, and Jude

Pannell, Assistant County Attorney, for appellee.
                                    2

WIGGINS, Justice.

      A defendant appealed his conviction and sentence following a

bench trial on one count of making a false statement on an application to

acquire a weapon permit in violation of Iowa Code section 724.17 (2015),

a class “D” felony. We transferred the appeal to the court of appeals.

The court of appeals found the district court correctly interpreted the

statute and substantial evidence supported the conviction.        Thus, it

affirmed the defendant’s conviction and sentence for making a false

statement on the application to acquire a weapon permit. The defendant

petitioned for further review, which we granted. On further review, we

find that the district court misinterpreted the statute. In applying the

correct interpretation, we find that section 724.17 does not criminalize

the defendant’s act of falsely answering an unauthorized question on the

application to acquire a weapon permit.

      I. Background Facts and Proceedings.

      On January 14, 2015, James Downey submitted an application to

acquire a weapon permit to the Johnson County sheriff’s department.

The purpose of the application was to obtain the state’s permission to

purchase a handgun as required under Iowa law.            See Iowa Code

§ 724.15. On the application, Downey provided his name, birthdate, sex,

phone number, residence address, driver’s license number, place of

birth, and country of citizenship.         In addition to providing the

identification information, Downey authorized and gave his consent for a

sheriff’s department or the department of public safety (DPS) to obtain all

of the necessary records and background checks to verify that he meets

the requirements of the State of Iowa and the United States for the

acquisition and possession of a firearm.
                                    3

      Downey then signed and dated the application.       The paragraph

above his signature states,

      I certify that all information, including supporting
      documentation, provided in this application is true and
      correct, and I understand that I may be convicted of a class
      “D” felony pursuant to Iowa Code section 724.17 if I make
      what I know to be a false statement of material fact on this
      application or if I submit what I know to be any materially
      falsified or forged documentation in connection with this
      application.

      At the end of the first page of the application, below Downey’s

signature, the application stated, “Answer all questions on reverse side.”

On the reverse side of the application, a heading provides, “All of the

following questions must be answered.”      Ten questions followed with

check boxes to answer either yes or no to each question. There was no

space provided for a narrative or explanatory statement in regards to the

yes or no answer given in the check box.

      The second question on the reverse side of the application asked,

      Have you ever been convicted in any court of a felony, or any
      other crime involving a firearm or explosives for which the
      court could have sentenced you to imprisonment for more
      than one year, even if you received a shorter sentence
      including probation?

Downey answered “No” by checking the box next to that question. After

Downey submitted the application, the Johnson County sheriff’s office

ran a background check.       The background check revealed the state

convicted Downey of operating while intoxicated (OWI) third offense, a

class “D” felony. The sheriff denied his application on January 19.

      Thereafter, Captain Wagner of the sheriff’s office began an

investigation into what the sheriff’s department believed to be a false

answer to the second question on the application in light of the

background check revealing Downey’s felony OWI conviction. As a result
                                      4

of the investigation, the State charged Downey with making a false

statement on an application to acquire a weapon permit. After a bench

trial, the district court found Downey was guilty of the offense of making

a false statement on an application to acquire a weapon permit in

violation of section 724.17. The district court sentenced Downey to five

years in the custody of the department of corrections, suspended the

sentence, and placed him on two years of probation.

      Downey appealed.         We transferred the appeal to the court of

appeals.    The court of appeals affirmed Downey’s conviction and

sentence. Downey asked for further review, which we granted.

      II. Issue.

      Downey raised various issues on appeal. We find that the issue

interpreting section 724.17 is dispositive of this appeal.

      III. Scope of Review.

      We review issues of statutory interpretation for correction of errors

at law. State v. Wiederien, 709 N.W.2d 538, 540 (Iowa 2006).

      IV. Analysis.

      The   United    States    Supreme   Court   determined   the   Second

Amendment protects the rights of District of Columbia residents to keep

and bear arms in a person’s home for the purpose of self-defense.

District of Columbia v. Heller, 554 U.S. 570, 635, 128 S. Ct. 2783, 2821–

22 (2008). Two years later, the Court extended this right to all residents

to whom the Constitution applied. McDonald v. City of Chicago, 561 U.S.
742, 791, 130 S. Ct. 3020, 3050 (2010).

      As with all federal constitutional rights, our state constitution can

provide greater rights to Iowans. State v. Ochoa, 792 N.W.2d 260, 264–

68 (Iowa 2010).      The framers of the Iowa Constitution chose not to

include any language in our constitution concerning the right to bear
                                     5

arms. However, our legislature has expanded the rights of gun owners in

chapter 724 of the Iowa Code beyond the right to keep and bear arms in

a person’s home for the purpose of self-defense as recognized in Heller.

See, e.g., Iowa Code § 724.7 (authorizing persons to carry guns outside of

their residence); id. § 724.15 (authorizing persons to acquire pistols or

revolvers).

      This case requires us to interpret one of those expanded rights

found in section 724.17. Section 724.17 outlines the requirements for

an application for an annual permit to acquire a weapon and criminalizes

false statements of material fact on the application. It provides,

              The application for an annual permit to acquire pistols
      or revolvers may be made to the sheriff of the county of the
      applicant’s residence and shall be on a form prescribed and
      published by the commissioner of public safety.            The
      application shall require only the full name of the applicant,
      the driver’s license or nonoperator’s identification card
      number of the applicant, the residence of the applicant, and
      the date and place of birth of the applicant. The applicant
      shall also display an identification card that bears a
      distinguishing number assigned to the cardholder, the full
      name, date of birth, sex, residence address, and brief
      description and colored photograph of the cardholder, or
      other identification as specified by rule of the department of
      public safety. The sheriff shall conduct a criminal history
      check concerning each applicant by obtaining criminal
      history data from the department of public safety which shall
      include an inquiry of the national instant criminal
      background check system maintained by the federal bureau
      of investigation or any successor agency. A person who
      makes what the person knows to be a false statement of
      material fact on an application submitted under this section
      or who submits what the person knows to be any materially
      falsified or forged documentation in connection with such an
      application commits a class “D” felony.
                                         6

Id. § 724.17 (emphasis added). The commissioner of the DPS provides

the form for an application to acquire a weapon permit to Iowa sheriffs.

Iowa Admin. Code r. 661—91.2. 1

      In 2010, the general assembly amended section 724.17 and

replaced the word “state” with the phrase “require only.” 2010 Iowa Acts

ch. 1178, § 13 (codified at Iowa Code § 724.17 (2011)).              The relevant

portion of the Code now provides, “The application shall require only the

full name of the applicant, the driver’s license or nonoperator’s

identification card number of the applicant, the residence of the

applicant, and the date and place of birth of the applicant.” Iowa Code

§ 724.17 (2015).

      Downey maintains that by using the phrase “shall require only,”

the legislature intended to prohibit the DPS from requesting additional

information beyond the full name of the applicant, the driver’s license or

nonoperator’s identification card number of the applicant, the residence

of the applicant, and the date and place of birth of the applicant. The

State contends that the phrase “shall require only,” sets the floor for

what the application must at least include, but does not limit nor forbid

the DPS from including more questions on the application.

      “Absent a statutory definition or an established meaning in the

law, we give words used by the legislature their ordinary and common

meaning by considering, among other things, the context in which they

are used.”      State v. Tarbox, 739 N.W.2d 850, 853 (Iowa 2007).

Considering the ordinary and common meaning of the phrase “shall

require only” and the context in which the legislature used it, the phrase

      1The  credits of rule 661—91.2 provide, “These rules are intended to implement
Iowa Code chapter 724 as amended by 2010 Iowa Acts, Senate File 2357 and Senate
File 2379.”
                                     7

is clearly narrower than the phrase “shall state.” “Require” is commonly

defined as “to demand as necessary or essential” or “impose a

compulsion or command on.”          Require, Merriam–Webster’s Collegiate

Dictionary (10th ed. 2002).        “Only” commonly means “solely” or

“exclusively,” but can also mean “at the very least.”       Only, Merriam–

Webster’s Collegiate Dictionary.

      Additionally, when “only” is used as a modifier, it should be placed

as close as possible to the word or words it modifies. Great care must be

taken when using the adverb as the placement of the word can affect the

entire meaning of a sentence.      Texas Law Review Manual on Usage &

Style 72 (12th ed. 2011). It is a general rule that “ ‘[o]nly’ emphasizes the

word or phrase that immediately follows it.” The Chicago Manual of Style

5.182, at 250 (16th ed. 2010).

      In the case of In re N.V., the state urged us to construe the transfer

sections of the Iowa Indian Child Welfare Act broadly “to provide the

court with discretion to deny the parents’ demand to transfer jurisdiction

to the tribal court because they did not present good cause to excuse

their untimely transfer request.” 744 N.W.2d 634, 637 (Iowa 2008). The

statute at issue provided in relevant part that “the court shall find good

cause to deny the petition only if one or more of the” circumstances

contained in the statute are shown to exist.       Id. (quoting Iowa Code

§ 232B.5(13) (2005)).    The statute then “lists the circumstances that

constitute good cause to allow a court to deny a request to transfer a

case.” Id.

      We found that by using “the word ‘only,’ the legislature made it

clear that only those causes listed in section 232B.5(13) constitute good

cause to deny the request for a transfer to a tribal court.” Id. In other
                                       8

words, we interpreted the word “only” to put a limit on the court’s ability

to deny a request to transfer a case to the tribal court. Id.

      Similarly, in this case, we find that the word “only” in section

724.17 modifies the words that follow it in the statute—the full name of

the applicant, the driver’s license or nonoperator’s identification card

number of the applicant, the residence of the applicant, and the date and

place of birth of the applicant. See Iowa Code § 724.17 (2015). Thus, an

applicant   is   required   to   provide   only   that   information.   Other

jurisdictions have interpreted the word “only” in the same limiting

fashion in different contexts. See State ex rel. Fatzer v. Anderson, 299
P.2d 1078, 1084 (Kan. 1956) (holding “[o]nly” is a word used for

restrictive purposes, and means “alone, simply, merely, barely, solely,

singly without more exclusiveness”); Hiner v. Hugh Breeding, Inc., 355
P.2d 549, 551 (Okla. 1960) (holding the words “can only” as used in the

statute are words of limitation and exclusion); White Stores, Inc. v.

Atkins, 303 S.W.2d 720, 726 (Tenn. 1957) (per curiam) (holding “[o]nly”

is a word of restriction as to that which it qualifies and a word of

exclusion as to other things).

      This interpretation is also consistent with the legislative scheme of

chapter 724.      Section 724.10 concerns an application to carry a

concealed weapon. It provides in relevant part,

      A person shall not be issued a permit to carry weapons
      unless the person has completed and signed an application
      on a form to be prescribed and published by the
      commissioner of public safety. The application shall require
      only the full name, driver’s license or nonoperator’s
      identification card number, residence, place of birth, and
      date of birth of the applicant, and shall state whether the
      applicant meets the criteria specified in sections 724.8 and
      724.9. An applicant may provide the applicant’s social
      security number if the applicant so chooses.
                                    9

Iowa Code § 724.10(1) (emphasis added).

      In section 724.10(1) the legislature authorized the DPS to require

additional information on an application to carry a concealed weapon

than on an application to acquire a weapon permit under section 724.17.

The additional information required under section 724.10(1) include

matters   concerning   alcohol   use,   prior   convictions   of   serious    or

aggravated misdemeanors, prior felony convictions, and crimes of

domestic violence.   Id. § 724.8; see also id. § 724.26 (incorporated by

reference in section 724.8(4)).     It is clear from comparing section

724.10(1) with section 724.17, the legislature intended to require

different information on an application to carry than on an application to

acquire. The second question on the reverse side of the application to

acquire regarding a felony conviction is required on the application to

carry but not on the application to acquire.

      Accordingly, we hold, the legislature did not authorize the

questions on the reverse side of the application to acquire a weapon

permit nor did it require Downey to answer the question concerning his

prior felony conviction. Next, we must determine if Downey can be guilty

of violating section 724.17 when he answered the felony question in the

negative. We think not.

      The Iowa legislature has the power to define a crime.           State v.

Fuhrmann, 261 N.W.2d 475, 479 (Iowa 1978).            When the legislature

enacted section 724.17, it decided that the only items the DPS could

require an applicant to provide on an application to acquire were the full

name of the applicant, the driver’s license or nonoperator’s identification

card number of the applicant, the residence of the applicant, and the

date and place of birth of the applicant.       Iowa Code § 724.17.          The

legislature criminalized the act of making “what the person knows to be a
                                    10

false statement of material fact on an application submitted under this

section.” Id. (emphasis added). The DPS added a series of questions not

authorized by this section.    If we were to find a violation of section

724.17 occurs when a person falsely answers a question not authorized

by the legislature, we are in fact allowing the executive branch, through

the actions of the DPS, to define the crime.     For example, under the

statutory interpretation urged by the State, the DPS could ask on the

application to acquire a weapon permit the color of the applicant’s

vehicle and if the person answered falsely, the applicant could be

convicted of a class “D” felony in violation of section 724.17. We think

such result would be absurd. See In re Det. of Swanson, 668 N.W.2d
570, 574 (Iowa 2003) (“We read the statute ‘as a whole and give it “its

plain and obvious meaning, a sensible and logical construction,” ’ which

does not create an ‘impractical or absurd result.’ ” (quoting Gardin v.

Long Beach Mortg. Co., 661 N.W.2d 193, 197 (Iowa 2003)). Accordingly,

an unauthorized question on the application to acquire a weapon permit

cannot be the basis for a criminal conviction.

      For these reasons, we find section 724.17 does not criminalize

Downey’s act of falsely answering an unauthorized question on the

application to acquire a weapon permit.

      V. Disposition.

      We vacate the decision of the court of appeals, reverse the

judgment of the district court finding Downey guilty of violating section

724.17 of the Iowa Code, and remand the case back to the district court

to vacate its judgment and dismiss the case.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND CASE REMANDED.